t c no united_states tax_court judith k guerra a k a judith harvey petitioner v commissioner of internal revenue respondent docket no filed date on date p filed a bankruptcy petition under chapter of the bankruptcy code on date r issued a notice_of_deficiency to p for the taxable_year on date the bankruptcy court issued an order dismissing p's case pursuant to u s c sec on date p filed a motion for reconsideration with the bankruptcy court on date the bankruptcy court issued an order granting p's motion for reconsideration and reinstating petitioner's case on date petitioner filed a petition for redetermination with the court r filed a motion to dismiss for lack of jurisdiction on the ground that the petition was filed in violation of the automatic_stay imposed under u s c sec_362 held the bankruptcy court's order dated date dismissing p's bankruptcy case pursuant to u s c sec served to terminate the automatic_stay imposed under u s c sec_362 see u s c sec_362 held further the bankruptcy court's order dated date although vacating the bankruptcy court's order dated date is silent respecting the status of the automatic_stay and thus the automatic_stay was not reinstated see 97_tc_544 held further the petition filed herein was not filed in violation of the automatic_stay and p properly invoked this court's jurisdiction sec_6213 i r c judith k guerra pro_se robert a varra and peter k reilly for respondent opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the question to be decided is whether the petition for redetermination was filed with the court in violation of the so-called automatic_stay imposed pursuant to u s c sec_362 background on date petitioner and carlos manuel guerra all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure petitioner's husband filed a voluntary petition for relief under chapter of the bankruptcy code with the u s bankruptcy court for the district of colorado on date respondent mailed a notice_of_deficiency to petitioner determining a deficiency in her federal_income_tax for in the amount of dollar_figure as well as additions to tax in the amounts of dollar_figure and dollar_figure pursuant to sec_6651 and sec_6654 respectively on date the bankruptcy court entered an order granting the bankruptcy trustee's motion to dismiss petitioner's case the bankruptcy court's order states in pertinent part this matter having come before the court upon the motion to dismiss the chapter case filed by the standing chapter trustee it is ordered that the within case be and is hereby dismissed pursuant to the provisions of usc section further ordered that in accordance with usc section b and any transfer avoided under sec_522 sec_544 sec_545 sec_547 or a of title or preserved under section c i or of title is reinstated any lien voided under sec_506 of title is reinstated and any order judgment or transfer ordered under sec_522 sec_542 or of title is vacated further ordered that funds in the hand of the standing chapter trustee in said case if any which are lawfully payable to the creditors will be distributed by said trustee within ninety days from the date of this order it appears that the bankruptcy trustee filed the motion to dismiss on the ground that petitioner had failed to make a payment due under the chapter plan the order does not impose any stay of proceedings and does not mention the status of the automatic_stay imposed under u s c sec_362 on date petitioner and her husband filed a motion to reconsider with the bankruptcy court regarding the dismissal of their case on date the bankruptcy court issued an order granting petitioner's motion to reconsider as follows this matter comes before the court on debtor's motion to reconsider order dismissing chapter case entered date the court having reviewed the file and being advised in the premises hereby orders as follows the motion to reconsider is granted the order entered date dismissing this case is vacated this case is hereby reinstated debtor will be current with the trustee within ten days from the date of this order the order does not mention the status of the automatic_stay imposed under u s c sec_362 on date petitioner filed a petition for redetermination with the court in response respondent filed a motion to dismiss for lack of jurisdiction asserting that the petition was filed in violation of the automatic_stay imposed under u s c sec_362 at the time the petition was filed petitioner resided at denver colorado discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 our jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 normac inc 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn generally ha sec_90 days from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 an exception to the normal 90-day filing period arises where the taxpayer has filed a petition for relief under the bankruptcy code in particular u s c sec_362 provides in pertinent part a except as provided in subsection b of this section a petition filed under sec_301 sec_302 or sec_303 of this title operates as a stay applicable to all entities of-- the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor in short the filing of a bankruptcy petition invokes the automatic_stay which precludes the commencement or continuation of proceedings in this court 105_tc_387 97_tc_544 although respondent is free to issue a notice_of_deficiency to a taxpayer that has filed a bankruptcy petition see u s c sec_362 the normal 90-day period for filing a timely petition with this court is suspended for the period during which the taxpayer is prohibited by reason of the automatic_stay from filing a petition in this court and for days thereafter sec_6213 86_tc_1314 and cases cited therein the period that the automatic_stay remains in effect is prescribed in u s c sec_362 as follows c except as provided in subsections d e and f of this section-- the stay of an act against property of the estate under subsection a of this section continues until such property is no longer property of the estate and u s c sec_362 provides in pertinent part b the filing of a petition under sec_301 sec_302 or sec_303 of this title does not operate as a stay-- under subsection a -- b of the issuance to the debtor of tax_deficiency by a governmental_unit of a notice the stay of any other act under subsection a of this section continues until the earliest of-- a the time the case is closed b the time the case is dismissed or c if the case is a case under chapter of this title concerning an individual or a case under chapter or of this title the time a discharge is granted or denied in sum unless relief from the automatic_stay is granted by order of the bankruptcy court see u s c sec_362 the automatic_stay generally remains in effect until the earliest of the closing of the case dismissal of the case or the grant or denial of a discharge u s c sec_362 see allison v commissioner supra pincite 96_tc_10 94_tc_1 in the instant case respondent issued a notice_of_deficiency to petitioner on date during the pendency of petitioner's bankruptcy case see u s c sec_362 there is no dispute that petitioner was precluded by the automatic_stay imposed under u s c sec_362 from filing a petition with this court at the time the notice_of_deficiency was issued the issue to be decided is whether the automatic_stay remained in effect in this case following the dismissal and subsequent reinstatement of petitioner's bankruptcy case if the automatic_stay remained in effect then the petition filed in this case on date must be dismissed on the other hand if the automatic_stay was terminated it follows that the petition was timely filed pursuant to sec_6213 respondent contends that the automatic_stay remained in effect at all times in this case notwithstanding the dismissal of petitioner's bankruptcy case on date first respondent maintains that by virtue of bankruptcy rule petitioner's motion to reconsider filed with the bankruptcy court within days of the issuance of the dismissal order is treated as a motion under rule of the federal rules of civil procedure respondent contends that under the latter rule the bankruptcy court's dismissal order did not become final bankruptcy rule states rule f_r civ p applies in cases under the code except as provided in rule u s c app pincite fed r civ p states in pertinent part a grounds a new trial may be granted to all or any of the parties and on all or part of the issues in an action tried without a jury for any of the reasons for which rehearings have heretofore been granted in suits in equity in the courts of the united_states on a motion for a new trial in an action tried without a jury the court may open the judgment if one has been entered take additional testimony amend findings_of_fact and conclusions of law or make new findings and conclusions and direct the entry of a new judgment b time for motion a motion for a new trial shall be served not later than days after the entry of the judgment continued respondent reasons that because the dismissal order never became final and consistent with the bankruptcy court's subsequent decision to reinstate petitioner's bankruptcy case the automatic_stay remained in effect at all times in the alternative respondent contends that the bankruptcy court's date order reinstating petitioner's case caused the automatic_stay to be reinstated on that date contrary to respondent's position we conclude that the bankruptcy court's date order of dismissal terminated the automatic_stay under the circumstances we are not satisfied that petitioner's motion for reconsideration precluded the bankruptcy court's order of dismissal from becoming final insofar as that order served to terminate the automatic_stay respondent cites no direct authority for the proposition that the filing of petitioner's motion for reconsideration with the bankruptcy court caused the automatic_stay to remain in effect on the other hand at least one appellate court has held that the automatic_stay terminated immediately upon the dismissal of the debtor's bankruptcy case for failure to properly prosecute notwithstanding that the debtor undertook to file a motion for reconsideration with the bankruptcy court within days of the order of dismissal see in re de jesus saez continued e motion to alter or amend judgment a motion to alter or amend the judgment shall be served not later than days after entry of the judgment f 2d 1st cir applying bankruptcy rule 762--the predecessor to bankruptcy rule see also in re franklin mortgage investment co bankr bankr d c in re barnes bankr s d ohio in re weston bankr bankr e d cal affd without published opinion bankr b a p 9th cir affd without published opinion 967_f2d_596 9th cir in re bluford bankr bankr w d mo respondent has failed to reconcile respondent's interpretation of bankruptcy rule with the interpretation of bankruptcy rule states in pertinent part rule fr civ p applies in adversary proceedings an order granting relief from an automatic_stay provided by sec_362 shall be one of the additional exceptions to rule a fed r civ p provides with exceptions that a judgment generally shall not be enforced until days after its entry norton bankruptcy law and practice sec dollar_figure discusses the effect of bankruptcy rule as follows by the terms of bankruptcy code sec_362 the automatic_stay terminates at the time a bankruptcy case is dismissed a request for dismissal of a bankruptcy case filed by a party other than the debtor will generally be in the form of a motion and will constitute a contested matter under bankruptcy rule as provided in that rule bankruptcy rule applies in contested matters and thus if an order of dismissal is an order granting relief from an automatic_stay as described in bankruptcy rule then it can be argued that an order for dismissal is not subject_to the 10-day stay of proceedings described in rule a of the federal rules of civil procedure given that an order of dismissal has the effect of terminating the automatic_stay it is arguable that a dismissal order falls within the terms of bankruptcy rule and constitutes immediate relief from the stay fn ref omitted bankruptcy rule set forth in the authorities cited above based upon the record presented we hold that the bankruptcy court's date order of dismissal terminated the automatic_stay we likewise reject respondent's alternative argument that the automatic_stay was reinstated at the same time that the bankruptcy court granted petitioner's motion for reconsideration and reinstated petitioner's case as previously discussed the automatic_stay is imposed upon the filing of a bankruptcy petition and generally is terminated when the bankruptcy case is closed or dismissed or a discharge is granted or denied the court has previously considered whether the automatic_stay was reinstated in circumstances analogous to those presented in the instant case in 105_tc_387 the court held that the automatic_stay terminated when the bankruptcy court entered an order granting summary_judgment that the debtors taxpayers were not entitled to a discharge of their debts the court further held that the automatic_stay was not reinstated when the bankruptcy court vacated its earlier order similarly in 97_tc_544 the court held that the automatic_stay terminated when the bankruptcy court granted the debtor taxpayer a discharge_of_indebtedness and that the automatic_stay was not reinstated when the bankruptcy court subsequently reopened the case see 95_tc_655 automatic_stay terminated upon bankruptcy court's confirmation of a chapter plan and automatic_stay was not reinstated despite the bankruptcy court's decision to retain jurisdiction over the case respondent argues that the above-referenced cases and particularly kieu v commissioner supra can be factually distinguished from the present case insofar as petitioner's bankruptcy case was reinstated before petitioner filed her petition for redetermination with the court respondent relies on in re diviney bankr bankr n d okla for the proposition that the bankruptcy court's reinstatement of petitioners' bankruptcy case caused the automatic_stay to be reinstated although we agree that in re diviney supra stands for the proposition cited by respondent we are not persuaded that we are obliged to find that the automatic_stay was reinstated in this case to the contrary we adhere to allison v commissioner supra pincite and specifically kieu v commissioner supra pincite in which we held while an argument might be made that the bankruptcy court's intent to reinstate the automatic_stay in the present case may be inferred from the fact that the bankruptcy court vacated its order granting the creditors' motion for summary_judgment we decline to decide the issue presented in this case on such an assumption we are mindful that the automatic_stay respecting the commencement or continuation of proceedings in this court was adopted in part to avert duplicative and inconsistent litigation over tax issues 96_tc_895 given the consequences however that follow from a determination respecting the status of the automatic_stay the soundest approach is to adhere to the reasoning in allison v commissioner supra simply stated where a bankruptcy court has taken action that serves to terminate the automatic_stay under u s c sec_362 the automatic_stay remains terminated absent an express indication from the bankruptcy court to the contrary certainly if a bankruptcy court intends to exercise its jurisdiction to resolve the issues surrounding petitioners' tax_liability that court has the means to bring about a stay of the proceedings in this court see allison v commissioner supra pincite referring to u s c sec_105 which permits the bankruptcy court to issue any order necessary to carry out title in accordance with the foregoing we hold that the automatic_stay was terminated as of date the date that the bankruptcy court issued its order dismissing petitioner's case further we hold that the automatic_stay was not revived when the bankruptcy court reinstated petitioner's case on date because the automatic_stay was not in effect on the date that petitioner filed her petition for redetermination with the court we conclude that petitioner properly invoked the court's jurisdiction and we will deny respondent's motion to dismiss for lack of jurisdiction to reflect the foregoing an order denying respondent's motion to dismiss for lack of jurisdiction will be issued
